Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 13, 2007                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  131670                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  TIMOTHY JORDAN, Personal                                                                             Robert P. Young, Jr.
  Representative of the Estate of                                                                      Stephen J. Markman,
                                                                                                                      Justices
  Sandra Jordan, Deceased,

               Plaintiff-Appellant, 

  v        	                                                        SC: 131670
                                                                    COA: 259224
                                                                    Monroe CC: 04-017775-NH
  MERCY MEMORIAL HOSPITAL, 

  DAVID EUGENE SZYMANSKI, 

  M.D., and SYED HASSAN, M.D., 

              Defendants-Appellees.    

  _________________________________/ 


         On order of the Court, the application for leave to appeal the April 25, 2006
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Mullins v St Joseph Mercy Hosp (Docket No. 131879) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 13, 2007                      _________________________________________
           l0410                                                               Clerk